                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                       At Chattanooga

  UNITED STATES OF AMERICA,

               Plaintiff,
                                                        No 1:15-cr-39
  v.                                                    Judge Collier/Lee

  ROBERT R. DOGGART,

               Defendant.


            REPLY TO GOVERNMENT’S RESPONSE TO MOTION FOR BOND
                          PENDING RE-SENTENCING

         Robert Doggart, by and through counsel, files this reply to the government’s response to

  his motion for bail pending resentencing pursuant to 18 U.S.C. § 3143. (Doc. 327.)

         The government, in its response, argues that “[t]he defendant’s primary weapon was his

  power of persuasion, based upon his ability to watch cable news and surf the internet. Those

  skills have not diminished with age.” (Doc. 331, PageID #6064). Accordingly, it urges this

  Court to find that Doggart continues to present a threat to the community if released.

         In reply to that Mr. Doggart would show the following: (1) The facts the government

  relies upon in its assertion were all present at the conclusion of trial when the attorney from the

  Department of Justice did not even think his bond should be revoked pending sentencing (Doc.

  292, Trial Tr., PageID #5324); (2) Nothing said by Doggart at his allocution at sentencing in any

  substantive way changed the facts present immediately post trial; (3) Doggart has not been cut

  off from email during his imprisonment and yet, there is no evidence that he has continued with

  any fixation about bringing harm to Islamberg or that he has engaged in any dangerous or

  harmful conduct of any kind; (4) Doggart has not been cut off from access to telephone or




Case 1:15-cr-00039-CLC-SKL Document 332 Filed 04/24/20 Page 1 of 3 PageID #: 6067
  correspondence in which he could continue to wield his “power of persuasion,” and yet this has

  not occurred; (5) The government offers no evidence that Doggart remains fixated on bringing

  harm to Islamberg; 1 (6) Doggart clearly has mental health issues that contribute to his fixated

  thinking, and yet, there have been no further threats made to Islamberg; (7) Doggart has been a

  model prisoner whose obsession has shifted to exonerating himself from these charges and

  developing a productive plan for his future professional life; and (8) This Court can impose

  conditions of bond that disallow Doggart from having internet access.

         Thus, the government fails to make a supported argument that Doggart continues to

  present a danger to the community. Additionally, as mentioned above, this Court can impose

  conditions to address his ability to wield his “power of persuasion.”

         Finally, the concern that Doggart will contract Covid-19 if he remains in custody grows

  as the pandemic spreads within the BOP (it is confirmed to be present in 49 BOP facilities as of

  today). Since his supplemental motion filed on April 3, there are now confirmed cases of 620

  inmates and 357 BOP staff. Additionally, 24 inmates have died. The increased number of

  infections among inmates since April 3, represents an increase of 827%. Further, these numbers

  are still not a result of widespread testing within the BOP. This is of concern as increasingly,

  where widespread testing has been conducted, large numbers of asymptomatic people are found

  to be positive. See for example the recent testing within the Tennessee Department of

  Corrections at the Bledsoe Prison. 2 Similarly, the local holding facilities used by the USM in




  1
    If the government has evidence of Doggart’s continued threat against Islamberg, Doggart
  requests discovery of this information.
  2
   https://www.timesfreepress.com/news/local/story/2020/apr/20/150-more-tennessee-prisoners-
  bledsoe-facility/521077/
                                                   2

Case 1:15-cr-00039-CLC-SKL Document 332 Filed 04/24/20 Page 2 of 3 PageID #: 6068
  this district are also not conducting widespread testing, so the presence of the virus is really

  unknown.

         For all these reasons, Doggart moves the Court to allow him to be on bond pending his

  resentencing.



         Respectfully submitted this 24th day of April, 2020.

                                                         FEDERAL DEFENDER SERVICES OF
                                                          EASTERN TENNESSEE, INC.

                                                         By: /s/ Myrlene R. Marsa
                                                         Myrlene R. Marsa
                                                         Assistant Federal Defender
                                                         835 Georgia Avenue, Suite 600
                                                         Chattanooga, Tennessee 37402
                                                         Myrlene_Marsa@fd.org
                                                         (423) 756-4349
                                                         BPR # 016798

                                                         By: /s/ Jennifer Niles Coffin
                                                         Jennifer Niles Coffin
                                                         Assistant Federal Defender
                                                         800 South Gay St., Suite 2400
                                                         Knoxville, Tennessee 37929
                                                         Jennifer_coffin@fd.org
                                                         (615) 736-5047
                                                         BPR # 020703




                                                    3

Case 1:15-cr-00039-CLC-SKL Document 332 Filed 04/24/20 Page 3 of 3 PageID #: 6069
